Exhibit 10.1

EMPLOYMENT AGREEMENT

DATED AS OF JUNE 13, 2012

BETWEEN BERNARD CAMMARATA AND THE TJX COMPANIES, INC.



--------------------------------------------------------------------------------

INDEX

 

          PAGE   1.    EFFECTIVE DATE; TERM OF AGREEMENT      1    2.    SCOPE
OF EMPLOYMENT      1    3.    COMPENSATION AND BENEFITS      2    4.   
TERMINATION OF EMPLOYMENT; IN GENERAL      3    5.    BENEFITS UPON
NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF THE AGREEMENT    
6.    OTHER TERMINATION      5    7.    CHANGE OF CONTROL      5    8.   
AGREEMENT NOT TO SOLICIT OR COMPETE      6    9.    ASSIGNMENT      9    10.   
NOTICES      9    11.    WITHHOLDING; CERTAIN TAX MATTERS      9    12.   
RELEASE      10    13.    GOVERNING LAW      10    14.    ARBITRATION      10   
15.    TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE      10    16.   
ENTIRE AGREEMENT      11   

EXHIBIT A

      CERTAIN DEFINITIONS      A-1   

EXHIBIT B

      DEFINITION OF “CHANGE OF CONTROL”      B-1   

EXHIBIT C

      CHANGE OF CONTROL BENEFITS      C-1   

 

-i-



--------------------------------------------------------------------------------

BERNARD CAMMARATA

EMPLOYMENT AGREEMENT

AGREEMENT dated as of June 13, 2012 between BERNARD CAMMARATA (“Executive”) and
The TJX Companies, Inc., a Delaware corporation whose principal office is in
Framingham, Massachusetts 01701 (the “Company”).

RECITALS

Executive has been employed by the Company as Chairman of the Board and in other
executive capacities, most recently pursuant to an employment agreement dated as
of June 2, 2009 (the “Prior Agreement”). The Company and Executive intend that
Executive shall be employed by the Company on the terms set forth below and, to
that end, deem it desirable and appropriate to enter into this Agreement.

AGREEMENT

The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:

1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective as
of June 13, 2012 (the “Effective Date”). Upon effectiveness of this Agreement on
the Effective Date, the Prior Agreement shall terminate and be of no further
force and effect. Subject to earlier termination as provided herein, Executive’s
employment hereunder shall continue on the terms provided herein until the date
of the annual meeting of stockholders of the Company occurring in 2015 (the
“2015 meeting date”). The period of Executive’s employment by the Company from
and after the Effective Date, whether under this Agreement or otherwise, is
referred to in this Agreement as the “Employment Period”. This Agreement is
intended to comply with the applicable requirements of Section 409A and shall be
construed accordingly.

2. SCOPE OF EMPLOYMENT.

(a) Nature of Services. During the term hereof, Executive shall diligently
perform the duties and responsibilities of Chairman of the Board upon election
or reelection to such position by the Board, and such additional executive
duties and responsibilities as shall from time to time be assigned to him by the
Board. In any matter in which the Board or Committee deliberates or takes action
with respect to this Agreement, Executive, if then a member of the body so
deliberating or taking action, shall recuse himself.

(b) Extent of Services. Executive shall devote such time and efforts as are
reasonably necessary to the proper performance of his duties hereunder, it being
understood that such duties are not expected to require Executive’s full-time
attention and that Executive may, during the



--------------------------------------------------------------------------------

Employment Period, participate in other activities (including, without
limitation, charitable or community activities, activities in trade or
professional organizations, service on other boards or similar bodies, and
investments in other enterprises), provided that such other activities (i) would
be permitted under Section 8, and (ii) are not otherwise inconsistent with
Executive’s position, duties and responsibilities hereunder.

3. COMPENSATION AND BENEFITS.

(a) Base Salary. Executive shall be paid a base salary at the rate hereinafter
specified, such Base Salary to be paid in the same manner and at the same times
as the Company shall pay base salary to other executive employees. The rate at
which Executive’s Base Salary shall be paid shall be $500,000 per year or such
other rate (not less than $500,000 per year) as the Committee may determine
after Committee review. Executive’s Base Salary shall be reviewed periodically
by the Committee.

(b) Certain Benefits. During the Employment Period, Executive shall be entitled
to participate in the Company’s tax-qualified retirement and profit-sharing
plans (the “Qualified Plans”), and in the ESP (subject to clause (iii) below)),
in each case in accordance with the terms of such plans or programs as in effect
from time to time. In addition:

(i) Executive shall not be entitled to participate in any awards under the
Company’s Long Range Performance Incentive Plan or under the Company’s
Management Incentive Plan.

(ii) Executive shall be eligible for an award of performance-based restricted
stock under the Company’s Stock Incentive Plan (including any successor, the
“Stock Incentive Plan”) in connection with the execution of this Agreement (the
“new PBRS award”), the terms and conditions of which are set forth in the award
certificate evidencing such award. The Committee shall periodically consider,
and may from time to time grant, awards to Executive under the Stock Incentive
Plan in addition to the new PBRS award, such additional awards, if any, to be
granted in such form and with such terms as the Committee in its discretion may
determine. With respect to respect to Stock Incentive Awards held by Executive
(including but not limited to the new PBRS award), Executive will be entitled to
tender shares of Company common stock not then subject to restrictions under any
Company plan, or to have shares of stock deliverable under the awards held back,
in satisfaction of minimum withholding taxes required in respect of income
realized in connection with the awards.

(iii) Executive shall not be entitled to any employer credits under ESP.

(iv) Executive shall have no rights to benefits under the Company’s Supplemental
Executive Retirement Plan (“SERP”).

Except as provided in Section 3(b)(iii) above, Executive’s entitlement to
benefits, if any, under those Company employee and fringe benefit plans and
programs in which he participates will be determined in accordance with the
terms of the applicable plan or program (including, for the avoidance of doubt
and without limitation, the amendment and termination provisions thereof).

 

-2-



--------------------------------------------------------------------------------

(c) Policies and Fringe Benefits. Executive shall be subject to Company policies
applicable to its executives generally and shall be entitled to receive all such
fringe benefits as the Company shall from time to time make available to other
executives generally (subject to the terms of any applicable fringe benefit
plan).

(d) Other. The Company is entitled to terminate Executive’s employment
notwithstanding the fact that Executive may lose entitlement to benefits under
the arrangements described above. Upon termination of his employment, Executive
shall have no claim against the Company for loss in relation to any stock-based
awards granted to Executive, and the rights of Executive shall be determined
solely by the rules of the relevant award document and plan.

4. TERMINATION OF EMPLOYMENT; IN GENERAL.

(a) The Company shall have the right to end Executive’s employment at any time
and for any reason, with or without Cause.

(b) Executive’s employment shall terminate upon written notice by the Company to
Executive (or, if earlier, to the extent consistent with the requirements of
Section 409A, upon the expiration of the twenty-nine (29)-month period
commencing upon Executive’s absence from work) if Executive is unable to perform
his duties by reason of Disability. Any termination pursuant to this
Section 4(b) shall be treated for purposes of Section 5 and the definition of
“Change of Control Termination” at subsection (f) of Exhibit A as a termination
by reason of Disability.

(c) Whenever his employment shall terminate, Executive shall resign all offices
or other positions he shall hold with the Company and any affiliated
corporations, including all positions on the Board. For the avoidance of doubt,
the Employment Period shall terminate upon termination of Executive’s employment
for any reason.

5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT.

(a) Certain Terminations Prior to the 2015 meeting date. If the Employment
Period shall have terminated prior to the 2015 meeting date by reason of
(I) death or Disability of Executive, (II) termination by the Company for any
reason other than Cause, or (III) a Constructive Termination, then all
compensation and benefits for Executive shall be as follows:

(i) For a period of twelve (12) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or his legal
representative, without reduction for compensation earned from other employment
or self employment, continued Base Salary at the rate in effect at termination
of employment, in accordance with its regular payroll practices for executive
employees of the Company (but not less frequently than monthly); provided, that
if Executive is a Specified Employee at the relevant time, the Base Salary that
would otherwise be payable during the six-month period beginning on the Date of
Termination shall instead be accumulated and paid, without interest, in a lump
sum on the date that is six (6) months and one day after such date (or, if
earlier, the date of Executive’s death); and further provided, that if Executive
is eligible for long-term disability compensation benefits under the Company’s
long-term

 

-3-



--------------------------------------------------------------------------------

disability plan, the amount payable under this clause shall be paid at a rate
equal to the excess of (a) the rate of Base Salary in effect at termination of
employment, over (b) the long-term disability compensation benefits for which
Executive is approved under such plan.

(ii) If Executive elects so-called “COBRA” continuation of group health plan
coverage provided pursuant to Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended, there shall be added to the
amounts otherwise payable under Section 5(a)(i) above, during the continuation
of such coverage but not beyond the end of the termination period, an amount
(grossed up for federal and state income taxes) equal to the participant cost of
such coverage during such period, except to the extent that Executive shall
obtain no less favorable coverage from another employer or from self-employment
in which case such additional payments shall cease immediately. For the
avoidance of doubt, Executive shall not be eligible for continuation of group
health plan coverage from and after the Date of Termination except for any
“COBRA” continuation as described in this Section 5(a)(ii).

(iii) In addition, the Company will pay to Executive or his legal representative
such vested amounts as shall then remain credited to Executive’s account (but
not received) under the Company’s frozen GDCP and ESP in accordance with the
terms of those programs.

(iv) Executive or his legal representative shall be entitled to the benefits
under the new PBRS award and any other awards under the Stock Incentive Plan, in
each case in accordance with and subject to the terms of the applicable award,
and to payment of his vested benefits, if any, under the Qualified Plans.

(v) If termination occurs by reason of Disability, Executive shall also be
entitled to such compensation, if any, as is payable pursuant to the Company’s
long-term disability plan. If for any period Executive receives long-term
disability compensation payments under a long-term disability plan of the
Company as well as payments under Section 5(a)(i) above, and if the sum of such
payments (the “combined salary/disability benefit”) exceeds the payment for such
period to which Executive is entitled under Section 5(a)(i) above (determined
without regard to the second proviso set forth therein), he shall promptly pay
such excess in reimbursement to the Company; provided, that in no event shall
application of this sentence result in reduction of Executive’s combined
salary/disability benefit below the level of long-term disability compensation
payments to which Executive is entitled under the long-term disability plan or
plans of the Company.

(vi) Except as expressly set forth above or as required by law, Executive shall
not be entitled to continue participation during the termination period in any
employee benefit or fringe benefit plans, except for continuation of any
automobile allowance which shall be added to the amounts otherwise payable under
Section 5(a)(i) above during the continuation of such coverage but not beyond
the end of the termination period.

 

-4-



--------------------------------------------------------------------------------

(b) Termination on the 2015 meeting date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company shall terminate on the 2015 meeting date. Unless the Company in
connection with such termination shall offer to Executive continued service in a
position acceptable to Executive and upon mutually and reasonably agreeable
terms, Executive shall be treated as having been terminated under
Section 5(a)(II) on the day immediately preceding the 2015 meeting date and
shall be entitled to the compensation and benefits described in Section 5(a) in
respect of such a termination, subject, for the avoidance of doubt, to the other
provisions of this Agreement including, without limitation, Section 8. If the
Company in connection with such termination offers to Executive continued
service in a position acceptable to Executive and upon mutually and reasonably
agreeable terms, and Executive declines such service, he shall be treated for
all purposes of this Agreement as having terminated his employment voluntarily
on the 2015 meeting date and he shall be entitled only to those benefits to
which he would be entitled under Section 6(a) (Retirement or other voluntary
termination of employment). For purposes of the two preceding sentences,
“service in a position acceptable to Executive” shall mean service in a position
comparable to the position in which Executive was serving immediately prior to
the 2015 meeting date, as reasonably determined by the Board, or service in such
other position, if any, as may be acceptable to Executive.

6. OTHER TERMINATION.

(a) Retirement or other voluntary termination of employment. If Executive
retires or otherwise terminates his employment voluntarily and other than as
provided in Section 5(a)(III), Executive or his legal representative shall be
entitled (in each case in accordance with and subject to the terms of the
applicable arrangement) to the following: (i) such vested amounts, if any, as
are credited to Executive’s account (but not received) under GDCP and ESP in
accordance with the terms of those programs; (ii) any vested benefits under the
new PBRS award or under any other Stock Incentive Plan awards, in each case in
accordance with and subject to the terms of the applicable award; and (iii) any
vested benefits under the Qualified Plans. No other benefits shall be paid under
this Agreement upon any termination of employment under this Section 6(a).

(b) Termination for Cause. If the Company should end Executive’s employment for
Cause, all compensation and benefits otherwise payable pursuant to this
Agreement shall cease, other than vested benefits described at Section 6(a)
above in accordance with and subject to the terms of the applicable plan or
arrangement. The Company does not waive any rights it may have for damages or
for injunctive relief.

7. CHANGE OF CONTROL. Upon and following a Change of Control, (i) Executive’s
employment under this Agreement shall continue indefinitely without regard to
the 2015 meeting date or Section 5(b), subject, however, to termination by
either party or by reason of Executive’s death or Disability in accordance with
the other provisions of this Agreement; and (ii) the provisions of Section 5
shall cease to apply in respect of any termination of employment described
therein that occurs during the Standstill Period (but the provisions of Section
C.1 of Exhibit C (including any reference to Section 5 therein) shall apply in
respect of any such termination that qualifies as a Change of Control
Termination). Additional provisions relevant upon and following a Change of
Control are found in Exhibit C.

 

-5-



--------------------------------------------------------------------------------

8. AGREEMENT NOT TO SOLICIT OR COMPETE.

(a) During the Employment Period and for a period of twenty-four (24) months
thereafter (the “Nonsolicitation Period”), Executive shall not, and shall not
direct any other individual or entity to, directly or indirectly (including as a
partner, shareholder, joint venturer or other investor) (i) hire, offer to hire,
attempt to hire or assist in the hiring of, any protected person as an employee,
director, consultant, advisor or other service provider, (ii) recommend any
protected person for employment or other engagement with any person or entity
other than the Company and its Subsidiaries, (iii) solicit for employment or
other engagement any protected person, or seek to persuade, induce or encourage
any protected person to discontinue employment or engagement with the Company or
its Subsidiaries, or recommend to any protected person any employment or
engagement other than with the Company or its Subsidiaries, (iv) accept services
of any sort (whether for compensation or otherwise) from any protected person,
or (v) participate with any other person or entity in any of the foregoing
activities. Any individual or entity to which Executive provides services (as an
employee, director, consultant, advisor or otherwise) or in which Executive is a
shareholder, member, partner, joint venturer or investor, excluding interests in
the common stock of any publicly traded corporation of one percent (1%) or
less), and any individual or entity that is affiliated with any such individual
or entity, shall, for purposes of the preceding sentence, be irrebuttably
presumed to have acted at the direction of Executive with respect to any
“protected person” who worked with Executive at any time during the six
(6) months prior to termination of the Employment Period. A “protected person”
is a person who at the time of termination of the Employment Period, or within
six (6) months prior thereto, is or was employed by the Company or any of its
Subsidiaries either in a position of Assistant Vice President or higher, or in a
salaried position in any merchandising group. As to (I) each “protected person”
to whom the foregoing applies, (II) each subcategory of “protected person,” as
defined above, (III) each limitation on (A) employment or other engagement,
(B) solicitation and (C) unsolicited acceptance of services, of each “protected
person” and (IV) each month of the period during which the provisions of this
subsection (a) apply to each of the foregoing, the provisions set forth in this
subsection (a) shall be deemed to be separate and independent agreements. In the
event of unenforceability of any one or more such agreement(s), such
unenforceable agreement(s) shall be deemed automatically reformed in order to
allow for the greatest degree of enforceability authorized by law or, if no such
reformation is possible, deleted from the provisions hereof entirely, and such
reformation or deletion shall not affect the enforceability of any other
provision of this subsection (a) or any other term of this Agreement.

(b) During the course of his employment, Executive will have learned vital trade
secrets of the Company and its Subsidiaries and will have access to confidential
and proprietary information and business plans of the Company and its
Subsidiaries. Therefore, during the Employment Period and for a period of
twenty-four (24) months thereafter (the “Noncompetition Period”), Executive will
not, directly or indirectly, be a shareholder, member, partner, joint venturer
or investor (disregarding in this connection passive ownership for investment
purposes of common stock representing one percent (1%) or less of the voting
power or value of any publicly traded corporation) in, serve as a director or
manager of, be engaged in any employment, consulting, or fees-for-services
relationship or arrangement with, or advise with respect to the organization or
conduct of, or any investment in, any “competitive business” as hereinafter
defined or any Person that engages in any “competitive business” as hereinafter

 

-6-



--------------------------------------------------------------------------------

defined, nor shall Executive undertake any planning to engage in any such
activities. The term “competitive business” (i) shall mean any business (however
organized or conducted, including, without limitation, an on-line, “ecommerce”
or other internet-based business) that competes with a business in which the
Company or any of its Subsidiaries was engaged, or in which the Company or any
Subsidiary was planning to engage, at any time during the 12-month period
immediately preceding the date on which the Employment Period ends, and
(ii) shall conclusively be presumed to include, but shall not be limited to,
(A) any business designated as a competitive business in the Committee
Resolution, including, without limitation, an on-line, “ecommerce” or other
internet-based business of any such business, and (B) any other off-price,
promotional, or warehouse-club-type retail business, however organized or
conducted (including, without limitation, an on-line, “ecommerce” or other
internet-based business), that sells apparel, footwear, home fashions, home
furnishings, jewelry, accessories, or any other category of merchandise sold by
the Company or any of its Subsidiaries at the termination of the Employment
Period. For purposes of this subsection (b), (i) a “Person” means an individual,
a corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
its Subsidiaries, and reference to any Person (the “first Person”) shall be
deemed to include any other Person that controls, is controlled by or is under
common control with the first Person, and (ii) Executive’s investment and
participation in Klas Shoe LLC on the terms presented to the Board and its
committees is expressly approved. If, at any time, pursuant to action of any
court, administrative, arbitral or governmental body or other tribunal, the
operation of any part of this subsection shall be determined to be unlawful or
otherwise unenforceable, then the coverage of this subsection shall be deemed to
be reformed and restricted as to substantive reach, duration, geographic scope
or otherwise, as the case may be, to the extent, and only to the extent,
necessary to make this paragraph lawful and enforceable to the greatest extent
possible in the particular jurisdiction in which such determination is made.

(c) Executive shall never use or disclose any confidential or proprietary
information of the Company or its Subsidiaries other than as required by
applicable law or during the Employment Period for the proper performance of
Executive’s duties and responsibilities to the Company and its Subsidiaries.
This restriction shall continue to apply after Executive’s employment
terminates, regardless of the reason for such termination. All documents,
records and files, in any media, relating to the business, present or otherwise,
of the Company and its Subsidiaries and any copies (“Documents”), whether or not
prepared by Executive, are the exclusive property of the Company and its
Subsidiaries. Executive must diligently safeguard all Documents, and must
surrender to the Company at such time or times as the Company may specify all
Documents then in Executive’s possession or control. In addition, upon
termination of employment for any reason other than the death of Executive,
Executive shall immediately return all Documents, and shall execute a
certificate representing and warranting that he has returned all such Documents
in Executive’s possession or under his control.

(d) If, during the Employment Period or at any time following termination of the
Employment Period, regardless of the reason for such termination, Executive
breaches any provision of this Section 8, the Company’s obligation, if any, to
pay benefits under Section 5 hereof shall forthwith cease and Executive shall
immediately forfeit and disgorge to the Company, with interest at the prime rate
in effect at Bank of America, or its successor, all of the following: (i) any
benefits theretofore paid to Executive under Section 5; (ii) any unexercised

 

-7-



--------------------------------------------------------------------------------

stock options and stock appreciation rights held by Executive; (iii) if any
other stock-based award vested in connection with or following termination of
the Employment Period, or at any time subsequent to such breach, the value of
such stock-based award at time of vesting plus any additional gain realized on a
subsequent sale or disposition of the award or the underlying stock; and (iv) in
respect of each stock option or stock appreciation right exercised by Executive
within six (6) months prior to any such breach or subsequent thereto and prior
to the forfeiture and disgorgement required by this Section 8(d), the excess
over the exercise price (or base value, in the case of a stock appreciation
right) of the greater of (A) the fair market value at time of exercise of the
shares of stock subject to the award, or (B) the number of shares of stock
subject to such award multiplied by the per-share proceeds of any sale of such
stock by Executive.

(e) Executive shall notify the Company immediately upon securing employment or
becoming self-employed at any time within the Noncompetition Period or the
Nonsolicitation Period, and shall provide to the Company such details concerning
such employment or self-employment as it may reasonably request in order to
ensure compliance with the terms hereof.

(f) Executive hereby advises the Company that Executive has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed on Executive under this Section 8, and agrees without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, confidential information and
other legitimate business interests of the Company and its Subsidiaries, that
each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints will not
prevent Executive from obtaining other suitable employment during the period in
which Executive is bound by them. Executive agrees that Executive will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. Executive also acknowledges and agrees that, were
Executive to breach any of the provisions of this Section 8, the harm to the
Company and its Subsidiaries would be irreparable. Executive therefore agrees
that, in the event of such a breach or threatened breach, the Company shall, in
addition to any other remedies available to it and notwithstanding Section 14,
have the right to obtain preliminary and permanent injunctive relief against any
such breach or threatened breach without having to post bond, and will
additionally be entitled to an award of attorney’s fees incurred in connection
with enforcing its rights hereunder. Executive further agrees that, in the event
that any provision of this Agreement shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. Finally, Executive agrees
that the Noncompetition Period and the Nonsolicitation Period shall be tolled,
and shall not run, during any period of time in which Executive is in violation
of any of the terms of this Section 8, in order that the Company shall have the
agreed-upon temporal protection recited herein.

(g) Executive agrees that if any of the restrictions in this Section 8 is held
to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.

 

-8-



--------------------------------------------------------------------------------

(h) Executive expressly consents to be bound by the provisions of this Agreement
for the benefit of the Company and its Subsidiaries, and any successor or
permitted assign to whose employ Executive may be transferred, without the
necessity that this Agreement be re-signed at the time of such transfer.
Executive further agrees that no changes in the nature or scope of his
employment with the Company will operate to extinguish the terms and conditions
set forth in Section 8, or otherwise require the parties to re-sign this
Agreement.

(i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and shall be binding on Executive regardless of any
breach by the Company of any other provision of this Agreement.

9. ASSIGNMENT. The rights and obligations of the Company shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of Executive are not assignable except only that
stock issuable, awards and payments payable to him after his death shall be made
to his estate except as otherwise provided by the applicable plan or award
documentation, if any.

10. NOTICES. All notices and other communications required hereunder shall be in
writing and shall be given by mailing the same by certified or registered mail,
return receipt requested, postage prepaid. If sent to the Company the same shall
be mailed to the Company at 770 Cochituate Road, Framingham, Massachusetts
01701, Attention: Chairman of the Executive Compensation Committee, or other
such address as the Company may hereafter designate by notice to Executive; and
if sent to Executive, the same shall be mailed to Executive at his address as
set forth in the records of the Company or at such other address as Executive
may hereafter designate by notice to the Company.

11. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary notwithstanding,
(a) all payments required to be made by the Company hereunder to Executive shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation, and (b) to the extent any payment
hereunder that is payable by reason of termination of Executive’s employment
constitutes “nonqualified deferred compensation” subject to Section 409A and
would otherwise have been required to be paid during the six (6)-month period
following such termination of employment, it shall instead (unless at the
relevant time Executive is no longer a Specified Employee) be delayed and paid,
without interest, in a lump sum on the date that is six (6) months and one day
after Executive’s termination (or, if earlier, the date of Executive’s death).
The parties hereto acknowledge that in addition to any delay required under
Section 11, it may be desirable, in view of regulations or other guidance issued
under Section 409A, to amend provisions of the Agreement to avoid the
acceleration of tax or the imposition of additional tax under Section 409A and
that the Company will not unreasonably withhold its consent to any such
amendments which in its determination are (i) feasible and necessary to avoid
adverse tax consequences under Section 409A for Executive, and (ii) not adverse
to the interests of the Company. Executive acknowledges that he has reviewed the
provisions of this Agreement with his advisors and agrees that except for the
payments described in Section 5(a)(ii) of this Agreement, the Company shall not
be liable to make Executive whole for any taxes that may become due or payable
by reason of this Agreement or any payment, benefit or entitlement hereunder.

 

-9-



--------------------------------------------------------------------------------

12. RELEASE. Except for payment of any accrued and unpaid Base Salary and
subject to such exceptions as the Company in its discretion may determine for
the payment of other amounts accrued and vested prior to the Date of
Termination, any obligation of the Company to provide compensation or benefits
under Section 5 or Section C.1 of Exhibit C of this Agreement, and (to the
extent permitted by law) any vesting of unvested compensation or benefits in
connection with or following Executive’s termination of employment, are
expressly conditioned on Executive’s execution and delivery to the Company of an
effective release of claims (in the form of release approved by the Committee)
as to which all applicable rights of revocation, as determined by the Company,
shall have expired prior to the sixtieth (60th) calendar day following the Date
of Termination (any such timely and irrevocable release, the “Release of
Claims”). Any compensation and benefits that are conditioned on the delivery of
the Release of Claims under this Section 12 and that otherwise would have been
payable prior to such sixtieth (60th) calendar day (determined, for the
avoidance of doubt, after taking into account any other required delays in
payment, including any six (6)-month delay under Section 11) shall, if the
Release of Claims is delivered, instead be paid on such sixtieth (60th) day,
notwithstanding any provision of this Agreement regarding the time of such
payments.

13. GOVERNING LAW. This Agreement and the rights and obligations of the parties
hereunder shall be governed by the laws of the Commonwealth of Massachusetts.

14. ARBITRATION. In the event that there is any claim or dispute arising out of
or relating to this Agreement, or the breach thereof, and the parties hereto
shall not have resolved such claim or dispute within sixty (60) days after
written notice from one party to the other setting forth the nature of such
claim or dispute, then such claim or dispute shall be settled exclusively by
binding arbitration in Boston, Massachusetts in accordance with the Rules
Governing Resolutions of Employment Disputes of the American Arbitration
Association by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules. Notwithstanding the foregoing, if either the Company or Executive shall
request, such arbitration shall be conducted by a panel of three arbitrators,
one selected by the Company, one selected by Executive and the third selected by
agreement of the first two, or, in the absence of such agreement, in accordance
with such Rules. Judgment upon the award rendered by such arbitrator(s) shall be
entered in any Court having jurisdiction thereof upon the application of either
party.

15. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE. All references in the
Agreement to termination of employment, a termination of the Employment Period,
or separation from service, and correlative terms, that result in the payment or
vesting of any amounts or benefits that constitute “nonqualified deferred
compensation” within the meaning of Section 409A shall be construed to require a
Separation from Service, and the Date of Termination in any such case shall be
construed to mean the date of the Separation from Service.

 

-10-



--------------------------------------------------------------------------------

16. ENTIRE AGREEMENT. This Agreement, including Exhibits (which are hereby
incorporated by reference), represents the entire agreement between the parties
relating to the terms of Executive’s employment by the Company and supersedes
all prior written or oral agreements, including, without limitation, the Prior
Agreement, between them.

 

  /s/ Bernard Cammarata   Executive

THE TJX COMPANIES, INC. By   /s/ Carol Meyrowitz Chief Executive Officer

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

Certain Definitions

(a) “Base Salary” means, for any period, the amount described in Section 3(a).

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means dishonesty by Executive in the performance of his duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable policy or directive of the Board), gross neglect of duties
(other than as a result of Disability or death), or conflict of interest which
conflict shall continue for thirty (30) days after the Company gives written
notice to Executive requesting the cessation of such conflict.

In respect of any termination during a Standstill Period, Executive shall not be
deemed to have been terminated for Cause until the later to occur of (i) the
30th day after notice of termination is given and (ii) the delivery to Executive
of a copy of a resolution duly adopted by the affirmative vote of not less than
a majority of the Company’s directors at a meeting called and held for that
purpose (after reasonable notice to Executive), and at which Executive together
with his counsel was given an opportunity to be heard, finding that Executive
was guilty of conduct described in the definition of “Cause” above, and
specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of his Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to his Base Salary for
such period), (B) a determination by a majority of the Company’s directors that
Executive was not guilty of the conduct described in the definition of “Cause”
effected in accordance with the foregoing procedures (in which case Executive
shall be reinstated and paid any of his previously unpaid Base Salary for such
period), or (C) ninety (90) days after notice of termination is given (in which
case Executive shall then be reinstated and paid any of his previously unpaid
Base Salary for such period). If Base Salary is withheld and then paid pursuant
to clause (B) or (C) of the preceding sentence, the amount thereof shall be
accompanied by simple interest, calculated on a daily basis, at a rate per annum
equal to the prime or base lending rate, as in effect at the time, of the
Company’s principal commercial bank. The Company shall exercise its discretion
under this paragraph consistent with the requirements of Section 409A or the
requirements for exemption from Section 409A.

(d) “Change in Control Event” means a “change in control event” (as that term is
defined in section 1.409A-3(i)(5) of the Treasury Regulations under
Section 409A) with respect to the Company.

(e) “Change of Control” has the meaning given it in Exhibit B.

 

A-1



--------------------------------------------------------------------------------

(f) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death or Disability.

For purposes of this definition, termination for “good reason” shall mean the
voluntary termination by Executive of his employment within one hundred and
twenty (120) days after the occurrence without Executive’s express written
consent of any one of the events described below, provided, that Executive gives
notice to the Company within sixty (60) days of the first occurrence of any such
event or condition, requesting that the pertinent event or condition described
therein be remedied, and the situation remains unremedied upon expiration of the
thirty (30)-day period commencing upon receipt by the Company of such notice:

 

  (I) the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
him to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities; or

 

  (II) if Executive’s rate of Base Salary for any fiscal year is less than 100%
of the rate of Base Salary paid to Executive in the completed fiscal year
immediately preceding the Change of Control or if Executive’s total cash
compensation opportunities, including salary and incentives, for any fiscal year
are less than 100% of the total cash compensation opportunities made available
to Executive in the completed fiscal year immediately preceding the Change of
Control; or

 

  (III) the failure of the Company to continue in effect any benefits or
perquisites, or any pension, life insurance, medical insurance or disability
plan in which Executive was participating immediately prior to the Change of
Control unless the Company provides Executive with a plan or plans that provide
substantially similar benefits, or the taking of any action by the Company that
would adversely affect Executive’s participation in or materially reduce
Executive’s benefits under any of such plans or deprive Executive of any
material fringe benefit enjoyed by Executive immediately prior to the Change of
Control; or

 

  (IV) any purported termination of Executive’s employment by the Company for
Cause during a Standstill Period which is not effected in compliance with
paragraph (c) above; or

 

  (V) any relocation of Executive of more than forty (40) miles from the place
where Executive was located at the time of the Change of Control; or

 

  (VI) any other breach by the Company of any provision of this Agreement; or

 

  (VII)

the Company sells or otherwise disposes of, in one transaction or a series of
related transactions, assets or earning power aggregating more than 30% of the
assets (taken at asset value as stated on the books of the Company determined in

 

A-2



--------------------------------------------------------------------------------

  accordance with generally accepted accounting principles consistently applied)
or earning power of the Company (on an individual basis) or the Company and its
Subsidiaries (on a consolidated basis) to any other Person or Persons (as those
terms are defined in Exhibit B).

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means the Executive Compensation Committee of the Board.

(i) “Committee Resolution” means the designation of competitive businesses most
recently adopted by the Committee at or prior to the date of execution of this
Agreement for purposes of the restrictive covenants applicable to Executive,
whether or not such designation also applies to other employees of the Company
generally.

(j) “Constructive Termination” means a termination of employment by Executive
(I) occurring within one hundred twenty (120) days of a requirement by the
Company that Executive relocate, without his prior written consent, more than
forty (40) miles from the current corporate headquarters of the Company, but
only if (i) Executive shall have given to the Company notice of intent to
terminate within sixty (60) days following notice to Executive of such required
relocation and (ii) the Company shall have failed, within thirty (30) days
thereafter, to withdraw its notice requiring Executive to relocate, or (II) in
the event that, with respect to Executive’s service as a Director until the
annual meeting of the Company’s stockholders occurring in 2015, Executive (A) is
removed or fails to be nominated to serve as a Director without his prior
written consent, (B) fails to be reelected and ceases to serve as a Director, or
(C) is removed or fails to be appointed as Chairman without his prior written
consent. For purposes of clause (I) above, the one hundred twenty (120) day
period shall commence upon the end of the thirty (30)-day cure period, if the
Company fails to cure within such period.

(k) “Date of Termination” means the date on which Executive’s employment
terminates.

(l) “Disabled”/”Disability” means a medically determinable physical or mental
impairment that (i) can be expected either to result in death or to last for a
continuous period of not less than six months and (ii) causes Executive to be
unable to perform the duties of his position of employment or any substantially
similar position of employment to the reasonable satisfaction of the Committee.

(m) “Effective Date” has the meaning set forth in Section 1.

(n) “Employment Period” has the meaning set forth in Section 1.

(o) “ESP” means the Company’s Executive Savings Plan.

(p) “GDCP” means the Company’s General Deferred Compensation Plan.

(q) “Qualified Plans” has the meaning set forth in Section 3(b).

 

A-3



--------------------------------------------------------------------------------

(r) “Section 409A” means Section 409A of the Code.

(s) “Separation from Service” shall mean a “separation from service” (as that
term is defined at Section 1.409A-1(h) of the Treasury Regulations under
Section 409A) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of such Treasury Regulations. The
Committee may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed part of the Agreement.

(t) “SERP” has the meaning set forth in Section 3(b)(iv).

(u) “Specified Employee” shall mean an individual determined by the Committee or
its delegate to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A. The Committee may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of the Agreement.

(v) “Standstill Period” means the period commencing on the date of a Change of
Control and continuing until the close of business on the last business day of
the 24th calendar month following such Change of Control.

(w) “Stock” means the common stock, $1.00 par value, of the Company.

(x) “Stock Incentive Plan” has the meaning set forth in Section 3(b)(ii).

(y) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
stock.

(z) “2015 meeting date” has the meaning set forth in Section 1.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Definition of “Change of Control”

“Change of Control” shall mean the occurrence of any one of the following
events:

(a) there occurs a change of control of the Company of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or

(b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control if Executive or an Executive Related Party is the Person or a member
of a group constituting the Person acquiring such ownership; or

(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than the Company’s Board of Directors and thereafter
individuals who were not directors of the Company prior to the commencement of
such solicitation or series of solicitations are elected as directors pursuant
to an arrangement or understanding with, or upon the request of or nomination
by, such Person and constitute a majority of the Company’s Board of Directors;
or

(d) the Company executes an agreement of acquisition, merger or consolidation
which contemplates that (i) after the effective date provided for in the
agreement, all or substantially all of the business and/or assets of the Company
shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control if, immediately
after such transaction, Executive or any Executive Related Party shall own
equity securities of any surviving corporation (“Surviving Entity”) having a
fair value as a percentage of the fair value of the equity securities of such
Surviving Entity greater than 125% of the fair value of the equity securities of
the Company owned by Executive and any Executive Related Party immediately prior
to such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of
this paragraph ownership of equity securities shall be determined in

 

B-1



--------------------------------------------------------------------------------

the same manner as ownership of Common Stock); and provided further, that, for
purposes of this paragraph (d), a Change of Control shall not be deemed to have
taken place unless and until the acquisition, merger or consolidation
contemplated by such agreement is consummated (but immediately prior to the
consummation of such acquisition, merger or consolidation, a Change of Control
shall be deemed to have occurred on the date of execution of such agreement).

In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:

“Common Stock” shall mean the then outstanding Common Stock of the Company plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.

A Person shall be deemed to be the “owner” of any Common Stock:

(i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or

(ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or

(iii) which such Person or any of its affiliates or associates (as such terms
are defined in Rule 12b-2 promulgated by the Commission under the Exchange Act,
as in effect on March 1, 1989), has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on March 1, 1989.

An “Executive Related Party” shall mean any affiliate or associate of Executive
other than the Company or a majority-owned subsidiary of the Company. The terms
“affiliate” and “associate” shall have the meanings ascribed thereto in Rule
12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, the Company).

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Change Of Control Benefits

C.1. Benefits Upon a Change of Control Termination. Executive shall be entitled
to the payments and benefits described in this Section C.1 in the event of a
Change of Control Termination.

(a) The Company shall pay to Executive (A) as hereinafter provided an amount
equal to two times his Base Salary for one year at the rate in effect
immediately prior to the Date of Termination or the Change of Control, whichever
is higher plus (B) within thirty (30) days following the Change of Control
Termination, the accrued and unpaid portion of his Base Salary through the Date
of Termination, subject to the following. If Executive is eligible for long-term
disability compensation benefits under the Company’s long-term disability plan,
the amount payable under (A) shall be reduced by the annual long-term disability
compensation benefit for which Executive is eligible under such plan for the
two-year period over which the amount payable under (A) is measured. If for any
period Executive receives long-term disability compensation payments under a
long-term disability plan of the Company as well as payments under the first
sentence of this paragraph (a), and if the sum of such payments (the “combined
Change of Control/disability benefit”) exceeds the payment for such period to
which Executive is entitled under the first sentence of this paragraph
(a) (determined without regard to the second sentence of this paragraph (a)), he
shall promptly pay such excess in reimbursement to the Company; provided, that
in no event shall application of this sentence result in reduction of
Executive’s combined Change of Control/disability benefit below the level of
long-term disability compensation payments to which Executive is entitled under
the long-term disability plan or plans of the Company. If the Change of Control
Termination occurs in connection with a Change of Control that is also a Change
in Control Event, the amount described under (A) above shall be paid in a lump
sum on the date that is six (6) months and one day following the date of the
Change of Control Termination (or, if earlier, the date of Executive’s death),
unless Executive is not a Specified Employee on the relevant date, in which case
the amount described in this subsection (a) shall instead be paid thirty
(30) days following the date of the Change of Control Termination. If the Change
of Control Termination occurs more than two years after a Change in Control
Event or in connection with a Change of Control that is not a Change in Control
Event, the amount described under (A) above shall be paid, except as otherwise
required by Section 11 of the Agreement, in the same manner as Base Salary
continuation would have been paid in the case of a termination by the Company
other than for Cause under Section 5(a).

(b) Until the second anniversary of the Date of Termination, the Company shall
maintain in full force and effect for the continued benefit of Executive and his
family all life insurance and medical insurance plans and programs in which
Executive was entitled to participate immediately prior to the Change of Control
provided that Executive’s continued participation is possible under the general
terms and provisions of such plans and programs. In the event that Executive is
ineligible to participate in such plans or programs, or if the Company in its
discretion determines that continued participation could give rise to a tax or
penalty, the Company shall provide for an alternative arrangement (such as a
cash payment) in lieu of continued coverage. Notwithstanding the foregoing, the
Company’s obligations hereunder with respect to life or medical coverage or
benefits shall be deemed satisfied to the extent (but only to the extent) of any
such coverage or benefits provided by another employer.

 

C-1



--------------------------------------------------------------------------------

(c) On the date that is six (6) months and one day following the date of the
Change of Control Termination (or, if earlier, the date of Executive’s death),
the Company shall pay to Executive or his estate, in lieu of any automobile
allowance, the present value of the automobile allowance (at the rate in effect
prior to the Change of Control) it would have paid for the two years following
the Change of Control Termination (or until the earlier date of Executive’s
death, if Executive dies prior to the date of the payment under this Section
C.1(c)); provided, that if the Change of Control is not a Change of Control
Event, such amount shall instead be paid in the same manner as Executive’s
automobile allowance would have been paid in the case of a termination by the
Company other than for Cause under Section 5(a); and further provided, that if
Executive is not a Specified Employee on the relevant date, any lump sum payable
under this Section C.1(c) shall instead by paid within thirty (30) days
following the Change of Control Termination.

C.2. Payment Adjustment. Payments under Section C.1. of this Exhibit shall be
made without regard to whether the deductibility of such payments (or any other
payments or benefits to or for the benefit of Executive) would be limited or
precluded by Section 280G of the Code (“Section 280G”) and without regard to
whether such payments (or any other payments or benefits) would subject
Executive to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code (the “Excise Tax”); provided, that if
the total of all payments to or for the benefit of Executive, after reduction
for all federal taxes (including the excise tax under Section 4999 of the Code)
with respect to such payments (“Executive’s total after-tax payments”), would be
increased by the limitation or elimination of any payment under Section C.1. of
this Exhibit, or by an adjustment to the vesting of any equity-based awards that
would otherwise vest on an accelerated basis in connection with the Change of
Control, amounts payable under Section C.1. of this Exhibit shall be reduced and
the vesting of equity-based awards shall be adjusted to the extent, and only to
the extent, necessary to maximize Executive’s total after-tax payments. Any
reduction in payments or adjustment of vesting required by the preceding
sentence shall be applied, first, against any benefits payable under Section
C.1(a)(A) of this Exhibit, then against the vesting of any new PBRS award that
would otherwise have vested in connection with the Change of Control, then
against the vesting of any other equity-based awards, if any, that would
otherwise have vested in connection with the Change of Control, and finally
against all other payments, if any. The determination as to whether Executive’s
payments and benefits include “excess parachute payments” and, if so, the amount
and ordering of any reductions in payment required by the provisions of this
Section C.2. shall be made at the Company’s expense by PricewaterhouseCoopers
LLP or by such other certified public accounting firm as the Committee may
designate prior to a Change of Control (the “accounting firm”). In the event of
any underpayment or overpayment hereunder, as determined by the accounting firm,
the amount of such underpayment or overpayment shall forthwith and in all events
within thirty (30) days of such determination be paid to Executive or refunded
to the Company, as the case may be, with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.

C.3. Other Benefits. In addition to the amounts that may be payable under
Section C.1. (but without duplication of any payments or benefits to which
Executive may be entitled

 

C-2



--------------------------------------------------------------------------------

under any provision of this Agreement, and subject to Section C.2), upon and
following a Change of Control Executive or his legal representative shall be
entitled to the benefits, if any, under the new PBRS award and any other awards
under the Stock Incentive Plan, and to payment of any vested benefits under the
Company’s frozen GDCP, the ESP, and the Qualified Plans.

C.4. Noncompetition; No Mitigation of Damages; etc.

(a) Noncompetition. Upon a Change of Control, any agreement by Executive not to
engage in competition with the Company subsequent to the termination of his
employment, whether contained in an employment agreement or other agreement,
shall no longer be effective.

(b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C shall
be considered severance pay in consideration of his past service and his
continued service from the date of this Agreement, and his entitlement thereto
shall neither be governed by any duty to mitigate his damages by seeking further
employment nor offset by any compensation which he may receive from future
employment.

(c) Legal Fees and Expenses. The Company shall pay all legal fees and expenses,
including but not limited to counsel fees, stenographer fees, printing costs,
etc. reasonably incurred by Executive in contesting or disputing that the
termination of his employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full. All payments and reimbursements under this Section shall be made
consistent with the applicable requirements of Section 409A.

(d) Notice of Termination. During a Standstill Period, Executive’s employment
may be terminated by the Company only upon thirty (30) days’ written notice to
Executive.

 

C-3